Case 1:43-cr;90058, ys Doc Cay Filed 07 oT Page 1 of 2 oe lb oaee

wid
pp OMT pte pg of Conn Se. / |

Tn fe: GS, vy. Anthony Serv EKO | S3 13 Cr 58 (kee)
| une } } LO25
o the Hone ff, | l Vi K, Helly Fo, y

LT am pre specthally ¥
Vepre yest Me and br|
due + 0 Medica)

éguest 4o he Appointed Counse] fy
& a Me Hon Cor Compal Sianofe. hr eles @,

ry ris. P ve ay (deat Lred by the Coc which, aire
CUrped °F Jerious hery htenedd medical nix K Because of fhe
hew °
| ent CO VED-)9 Corana Virus pandemic,
alree by rec tara Mee iS well Aware, this Courthas
oO ognize The reat Thee? DUED 6 perer- ° mcd, fe
held rn fails and other detent Selon ee te diidaals

No te ron Facilities, See U5, v, J

O, ~- . ? Ue ’ oe Vi Ste al
N . Is CAS } LExrs GIFIL , We L945 at ae 7 _. : hens
2020 \Ccoilectng Cases) Jy Z, COD, Y Mar. 1

As iL CHM, Cape

7

by the Ba Pt prevent thea

ee Wn, ante aT C d 2, inl von a viv it >

(? niSon J There. aare. MH

in Mate death S th usendsr nl Ca e- ore than 60 documented
Cc / A : . {" ~ . .

In Cecded cha AL | GF ip Fectod hancl es, Gane hundred p ok

My alot lity to dref+ wu Compas Vonete. Rebeas © hotten pr
Sever| 4 hinder ed b yj Pha Currenr | bok dew quar, inyin @ Curvent |,
MK Olece wy hla Tn Stitutian , which Prevents me Prony BELL,

ry peariters, Cop 4 po achi. a pra fers arid &@ Mo a3 S

f
oe es Mt erly dry f
ACCESS to the | aia ibrar ! Moreover, Lam winters ney bp it

Coupled with Mai| ca] NY teu dala J, me request for

— Page. | of Z =
Case 1:13-cr-00058-AKH Document 748 Filed 07/07/20 Page 2 of 2

| Compa pionale Leleage ids tol he render od Mewniag less
Should Kk Ce wiracl COVED-)4 be bore. Oy Honor Could
rake an frlormed aecision to erthen grew o, " deny

iw y reque st,

Beceuse of Me. extreme. danger posed fy Coviel-fg Je tan

Yas pect ful uy Meg if esting if ppem tineest of | COtsvn yo] wae tha

abroyp Shoted rea san Sor boy any © Ther re ep This
Movable Cour deem S approp rate ,

Respect Fully Du bueitted, |

pense

Mie hp

   
 

 

eee ES

i an .
¥ x am (mancally uneble te retain Conn se} due to my incarceration
And r Was previously appointed Counjel onder the OTA

~ Page 2 of 2 -
